Case 19-00139-elf        Doc 14    Filed 08/26/19 Entered 08/26/19 10:12:10          Desc Main
                                   Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
In re:                                           :   Chapter 7
                                                 :
STEEPLE RUN, L.P.,                               :   Case No. 17-14458 (ELF)
                                                 :
                       Debtor.                   :
                                                 :
                                                 :
BONNIE B. FINKEL, ESQUIRE,                       :
in her capacity as Chapter 7 Trustee for         :
Steeple Run, L.P.                                :   Adv. Proc. No. 19-00139 (ELF)
                                                 :
                       Plaintiff                 :
                                                 :
                       v.                        :
                                                 :   Hearing Date: TBD
PRUDENTIAL SAVINGS BANK,                         :   Hearing Time: TBD
                                                 :   Hearing Place: Courtroom 1
                       Defendant.                :
                                                 :

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

        Prudential Savings Bank has filed a Motion to Dismiss and Motion to Strike the
Adversary Complaint filed by Bonnie B. Finkel, Esquire, in her capacity as Chapter 7 Trustee of
Steeple Run, L.P. (the “Motion”) with the United States Bankruptcy Court for the Eastern
District of Pennsylvania.

1.       Your rights may be affected. You should read these papers carefully and discuss
         them with your attorney, if you have one in this bankruptcy case. (If you do not
         have an attorney, you may wish to consult an attorney).

2.       If you do not want the court to grant the relief sought in the Motion or if you want
         the court to consider your views on the Motion, then on or before September 16, 2019,
         you or your attorney must file a Response to the Motion. (see Instructions on next
         page).

3.       A hearing on the Motion will be scheduled on a date determined by the Bankruptcy
         Court and will take place in Courtroom #1, United States Bankruptcy Court,
         Robert N.C. Nix, Sir. Federal Building& Post Office, 900 Market Street, 2nd Floor,
         Philadelphia, PA. Unless the court orders otherwise, the hearing on this contested matter
         will be an evidentiary hearing.



4813-0426-5120
Case 19-00139-elf        Doc 14     Filed 08/26/19 Entered 08/26/19 10:12:10             Desc Main
                                    Document      Page 2 of 2



4.       If you do not file a response to the Motion, the court may cancel the hearing and enter
         an order granting the relief requested in the Motion.

5.       You may contact the Bankruptcy Clerk's office for Philadelphia cases at (215) 408-2800
         and for Reading cases at 610-208-5040 to find out whether the hearing has been canceled
         because no one filed a response

6.       If a copy of the motion is not enclosed, a copy of the Motion will be provided to you if
         you request a copy from the attorney whose name and address is listed on the next page
         of this Notice.

                                        Filing Instructions

7.      If you are required to file documents electronically by Local Bankruptcy Rule 5005-1,
         you must file your response electronically.

8.      If you are not required to file electronically, you must file your response at

                               United States Bankruptcy Court
                      Robert N.C. Nix, Sir. Federal Building & Post Office
                                 900 Market Street, 2nd Floor
                                       Philadelphia, PA

7.      If you mail your response to the bankruptcy clerk’s office for filing, you must mail it
         early enough so that it will be received on or before the date stated in Paragraph 2 on the
         previous page of this Notice.

8.      On the same day that you file or mail your Response to the Motion, you must mail or
        deliver a copy of the Response to the movant’s attorney:

                                 Edmond M. George, Esquire
                                 Michael D. Vagnoni, Esquire
                         OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                     Centre Square West
                                1500 Market Street, 34th Floor
                                    Philadelphia, PA 19102
                                     Tel: (215) 665-3140
                                     Fax: (215) 665-3165
                            Email: edmond.george@obermayer.com


Date: August 26, 2019                  By:    /s/ Edmond M. George
                                              Edmond M. George, Esquire
                                              Nicholas Poduslenko, Esquire
                                              Michael D. Vagnoni, Esquire

                                                 2
4813-0426-5120
